Citation Nr: 0738768	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  02-05 057	)	DATE
	)
	)

On appeal from the

Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran was discharged from active military service in 
July 1972 with 1 year and 5 months of active service, 
including service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective September 2000.  By rating action dated in March 
2005, the RO assigned a 50 percent evaluation for PTSD, 
effective September 2000.  A June 9, 2005 Board decision 
denied an initial rating in excess of 50 percent for PTSD.

The veteran appealed the June 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court) 
which, in a Memorandum decision dated April 30, 2007, vacated 
the Board's June 9, 2005 decision and remanded the matter for 
further adjudication.

Evidence pertinent to the matter on appeal was received by 
the Board in November 2007.  The veteran, through his 
representative, has waived initial RO consideration of this 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Court's Memorandum decision (pages 3-4) essentially noted 
that VA had not adequately discussed the credibility and 
probative value of a January 2004 VA examiner's opinion 
(concerning the severity of the veteran's PTSD) in light of 
conflicting evidence consisting of VA treatment records dated 
in January 2002, January 2004, and May 2004.  The Memorandum 
decision (page 3) also stated that the Board had acknowledged 
the availability of staged ratings but had provided 
inadequate reasoning concerning their application to the 
veteran's initial PTSD rating.  The Court has indicated that 
these matters must be addressed by the Board.

The Board notes that the veteran appears to be receiving 
ongoing VA treatment for his PTSD.  However, a review of the 
claims file reveals that the most recent treatment records 
(other than a single, recently received record dated in 
August 2007) are dated in September 2004.  The Board finds 
that VA PTSD treatment records dated from September 2004 
should be obtained and associated with the claims file to aid 
VA's effort in applying staged ratings to this case.  In the 
same manner, while a VA treatment record from August 2007 has 
been associated with the claims file, the Board notes that 
the veteran last underwent a VA PTSD examination in January 
2004, and a current VA examination will be helpful in 
adjudicating this claim.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Contact the veteran and request that 
he furnish the names, addresses and dates 
of treatment of all providers of 
psychiatric treatment since September 
2004.  Obtain copies of all treatment 
reports from the identified providers, to 
include VA treatment records referred to 
by the veteran, and associate them with 
the claims folder.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The AOJ should then readjudicate the 
claim on appeal and consider the 
application of staged ratings to the 
veteran's PTSD symptoms.  If the benefit 
sought is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





